REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., CN 108760786 A) discloses an X-ray machine ray tube heat dissipation device (fig. 3), comprising a heat dissipation component (with 1) and an X-ray machine ray tube (1) placed with the heat dissipation component, wherein a water inlet and a water outlet are formed in the heat dissipation component (next to 1), the water outlet of the heat dissipation component communicates with a water inlet (24) of a water tank (2), a water outlet (23) of the water tank (2) communicates with an input end of a pump (3), an output end of the pump (3) communicates with an input end of a water flow meter (11), an output end of the water flow meter (11) communicates with an input end of a component (13), and an output end communicates with the water inlet of the heat dissipation component (next to 1). The prior art (e.g., US 2015/0124936) further discloses a heat dissipation pool (7 and 20) and an X-ray machine ray tube (30) placed in the heat dissipation pool (fig. 3), wherein an inlet and an outlet are formed in the heat dissipation pool (fig. 10). Furthermore, the prior art (e.g., US 2006/0280292 (222); US 2005/0243969 (520); US 2002/0146092 (512)) discloses one-way valves.  
However, the prior art fails to disclose or fairly suggest an X-ray machine ray tube heat dissipation device, including wherein an output end of the water flow meter communicates with an input end of a one-way valve, an output end of the one-way valve communicates with an input end of a water flow electronic control unit, and an output end of the water flow electronic control unit communicates with the water inlet of the heat dissipation pool, in combination with all of the other recitations in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884